Exhibit (a)(10) AMENDMENT NO. 9 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY MUNICIPAL TRUST THIS AMENDMENT NO. 9 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 1st day of November, 2010, by the Trustees hereunder. WHEREAS, the Board of Trustees have determined that it is in the best interests of American Century Municipal Trust (the "Trust") to change the name of a Series as set forth below: Former Name New Name Tax-Free Bond Fund Intermediate-Term Tax-Free Bond Fund NOW, THEREFORE, BE IT RESOLVED, that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such actions by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF, a majority of the Trustees do hereto set their hands as of the date first referenced above. Trustees of the American Century Municipal Trust /s/Jonathan S. Thomas /s/ Peter F. Pervere Jonathan S. Thomas Peter F. Pervere /s/John Freidenrich /s/Myron S. Scholes John Freidenrich Myron S. Scholes /s/Ronald J. Gilson /s/John B. Shoven Ronald J. Gilson John B. Shoven /s/Frederick L.A. Grauer Frederick L.A. Grauer SCHEDULE A American Century Municipal Trust Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof), with the relative rights and preferences as described in Section 6: Series Class Date of Establishment Tax-Free Money Market Fund Investor 07/31/1984 Intermediate-Term Tax-Free Investor 07/31/1984 Bond Fund Institutional 12/17/2002 A Class 03/01/2010 C Class 03/01/2010 High-Yield Municipal Fund Investor 12/15/1997 Institutional 03/01/2010 A Class 05/08/2002 B Class 05/08/2002 C Class 05/01/2001 Long-Term Tax-Free Fund Investor 12/12/2005 Institutional 12/12/2005 A Class 12/12/2005 B Class 12/12/2005 C Class 12/12/2005 New York Tax-Free Fund Investor 03/11/2009 Institutional 03/01/2010 A Class 03/11/2009 C Class 03/11/2009 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. A-1
